Case 5:19-cv-00163-EEF-MLH Document 57-19 Filed 05/27/20 Page 1 of 23 PageID #:
                                   2938




                            Exhibit 1

              Expert Report of
           Richard M. Sobel, M.D.
Case 5:19-cv-00163-EEF-MLH Document 57-19 Filed 05/27/20 Page 2 of 23 PageID #:
                                   2939
Case 5:19-cv-00163-EEF-MLH Document 57-19 Filed 05/27/20 Page 3 of 23 PageID #:
                                   2940
Case 5:19-cv-00163-EEF-MLH Document 57-19 Filed 05/27/20 Page 4 of 23 PageID #:
                                   2941
Case 5:19-cv-00163-EEF-MLH Document 57-19 Filed 05/27/20 Page 5 of 23 PageID #:
                                   2942
Case 5:19-cv-00163-EEF-MLH Document 57-19 Filed 05/27/20 Page 6 of 23 PageID #:
                                   2943
Case 5:19-cv-00163-EEF-MLH Document 57-19 Filed 05/27/20 Page 7 of 23 PageID #:
                                   2944
Case 5:19-cv-00163-EEF-MLH Document 57-19 Filed 05/27/20 Page 8 of 23 PageID #:
                                   2945
Case 5:19-cv-00163-EEF-MLH Document 57-19 Filed 05/27/20 Page 9 of 23 PageID #:
                                   2946
Case 5:19-cv-00163-EEF-MLH Document 57-19 Filed 05/27/20 Page 10 of 23 PageID #:
                                    2947
Case 5:19-cv-00163-EEF-MLH Document 57-19 Filed 05/27/20 Page 11 of 23 PageID #:
                                    2948
Case 5:19-cv-00163-EEF-MLH Document 57-19 Filed 05/27/20 Page 12 of 23 PageID #:
                                    2949
Case 5:19-cv-00163-EEF-MLH Document 57-19 Filed 05/27/20 Page 13 of 23 PageID #:
                                    2950
Case 5:19-cv-00163-EEF-MLH Document 57-19 Filed 05/27/20 Page 14 of 23 PageID #:
                                    2951
Case 5:19-cv-00163-EEF-MLH Document 57-19 Filed 05/27/20 Page 15 of 23 PageID #:
                                    2952
Case 5:19-cv-00163-EEF-MLH Document 57-19 Filed 05/27/20 Page 16 of 23 PageID #:
                                    2953
Case 5:19-cv-00163-EEF-MLH Document 57-19 Filed 05/27/20 Page 17 of 23 PageID #:
                                    2954
Case 5:19-cv-00163-EEF-MLH Document 57-19 Filed 05/27/20 Page 18 of 23 PageID #:
                                    2955
Case 5:19-cv-00163-EEF-MLH Document 57-19 Filed 05/27/20 Page 19 of 23 PageID #:
                                    2956
Case 5:19-cv-00163-EEF-MLH Document 57-19 Filed 05/27/20 Page 20 of 23 PageID #:
                                    2957
Case 5:19-cv-00163-EEF-MLH Document 57-19 Filed 05/27/20 Page 21 of 23 PageID #:
                                    2958
Case 5:19-cv-00163-EEF-MLH Document 57-19 Filed 05/27/20 Page 22 of 23 PageID #:
                                    2959
Case 5:19-cv-00163-EEF-MLH Document 57-19 Filed 05/27/20 Page 23 of 23 PageID #:
                                    2960
